289 Bayberry Dr, Hewlett, NY 11557 | Zillow                              Page 1 of 4
Case 1:08-cv-04405-PKC-PK Document 631-6 Filed 06/17/19 Page 1 of 4 PageID #: 18631



                    SHARE                                                                             City, State, or Zip   

                289 Bayberry Dr, Hewlett, NY 11557




         289 Bayberry Dr,                                                                    OFF MARKET

                                                                                          Zestimate®: $1,949,171
         Hewlett, NY 11557                                                                Rent Zestimate®: $7,800 /mo

         5 beds · 5 baths · 4,612 sqft




         Note: This property is not currently for sale or for rent. The description below may be from a previous listing.

         Prestigious House.All Redone With Higest Quality Materials &amp; Appliances.Magnificent Custom Kitchen/W
         Cathedral Ceiling.Dream Mastersuite/W Jacuzzi Rm/W Tv.Granit Floors/W Radian Ht.Manicured Property/W Ig-Gunite-
         Heated Pool/W Automated Sweeper&amp; Ig-Jacuzzi.Circular Brick Driveway,Architectual Shingles Roof/W 100-Y
         Warranty.To Many Details To Mantion.Must See!!. (Listing 4848091 Confirmed 1/12/2014)


         Facts and Features
               Type                                     Year Built                               Heating
              Single Family                           1951                                    Other

               Cooling                                  Parking                                  Lot
              Central                                 2 spaces                                0.38 acres


         INTERIOR FEATURES

         Bedrooms
         Beds: 5
                                                                        Flooring
         Heating and Cooling                                            Floor size: 4,612 sqft
         Heating: Other
                                                                        Other Interior Features
         Cooling: Central
                                                                        Fireplace
         Basement                                                       Room count: 10
         Finished basement




https://www.zillow.com/homedetails/289-Bayberry-Dr-Hewlett-NY-11557/31271097_zpi...                                              6/14/2019
289 Bayberry Dr, Hewlett, NY 11557 | Zillow                              Page 2 of 4
Case 1:08-cv-04405-PKC-PK Document 631-6 Filed 06/17/19 Page 2 of 4 PageID #: 18632


         Home Value

                                                   Zestimate
                                                $1,949,171
                     ZESTIMATE RANGE              LAST 30 DAY CHANGE             ONE YEAR FORECAST
                     $1.77M - $2.12M              +$23,560 (+1.2%)               $1,994,977 (+2.4%)




         Owner Dashboard




                                                    
                                Do you own this home? See your Owner Dashboard.




         Price / Tax History


          DATE              EVENT               PRICE                  $/SQFT   SOURCE

          01/13/14          Listing removed     $2,199,000             $476     VI Properties

          10/18/13          Listed for sale     $2,199,000             $476     VI Properties

          10/05/11          Listing removed     $2,199,000             $476     --

          03/30/11          Price change        $2,199,000 -8.3%       $476     --

          12/01/10          Listed for sale     $2,399,000             $520     Agent

          10/23/10          Listing removed     $2,399,000 -7.7%       $520     VIPropertiesIn...

          10/07/10          Listed for sale     $2,599,000 +251%       $563     VIPropertiesIn...

          10/08/99          Sold                $740,000               $160     Public Record




         Neighborhood: 11557
         MEDIAN ZESTIMATE


         $675,100
          5.0%
           Past 12 months




https://www.zillow.com/homedetails/289-Bayberry-Dr-Hewlett-NY-11557/31271097_zpi...                   6/14/2019
289 Bayberry Dr, Hewlett, NY 11557 | Zillow                              Page 3 of 4
Case 1:08-cv-04405-PKC-PK Document 631-6 Filed 06/17/19 Page 3 of 4 PageID #: 18633


         Zillow predicts will increase 4.3% next year, compared to a 5.1% rise for Hewlett Harbor as a whole. Among 11557
         homes, this home is valued 203.3% more than the midpoint (median) home, and is valued 34.4% more per square
         foot.




         NEIGHBORHOOD MAP




                                                                                                                            +
                                                                                                                            −
                                                                   ⌂




         NEARBY HOMES


              Sold 09/01/2017




                                                                                                                               
                                                                         OFF MARKET: ZESTIMATE
                 SOLD:
                                               3,463 sqft                                              3,214 sqft
              1300 Auerbach Ave, Hewlett, NY                           285 Bayberry Dr, Hewlett, NY




         Nearby Schools in Hewlett Harbor
         GREATSCHOOLS RATING                                                                                  GRADES      DISTANCE




           7         Marion Street School                                                                            1-5     0.9 mi

         out of 10




           7         Lynbrook South Middle                                                                           6-8     0.6 mi

         out of 10




           8         George W Hewlett High                                                                          9-12     1.0 mi

         out of 10


         Data by GreatSchools.org 

         About the ratings: Historically, GreatSchools ratings have been based solely on a comparison of standardized test
         results for all schools in a given state. As of September 2017, the GreatSchools ratings also incorporate additional
         information, when available, such as college readiness, academic progress, advanced courses, equity, discipline and




https://www.zillow.com/homedetails/289-Bayberry-Dr-Hewlett-NY-11557/31271097_zpi...                                                   6/14/2019
289 Bayberry Dr, Hewlett, NY 11557 | Zillow                              Page 4 of 4
Case 1:08-cv-04405-PKC-PK Document 631-6 Filed 06/17/19 Page 4 of 4 PageID #: 18634


         attendance data. GreatSchools ratings are designed to be a starting point to help parents compare schools, and
         should not be the only factor used in selecting the right school for your family.

         Disclaimer: School attendance zone boundaries are provided by a third party and subject to change. Check with the
         applicable school district prior to making a decision based on these boundaries.




         Similar Homes for Sale                                         Nearby Similar Sales
                            FOR SALE                                      SOLD: $990,000
                                                                        Sold on 1/9/2019
                          $1,699,999                                    3 beds, 4.0 baths, 3100 sqft
                          7 beds, 5.0 baths, 5100 sqft                  1 Birch Dr, Hewlett, NY 11557
                          290 Heather Ln, Hewlett, NY 11557

                                                                          SOLD: $1,050,000
                            FOR SALE                                    Sold on 4/8/2019
                          $1,795,000                                    3 beds, 4.2 baths, 5100 sqft
                                                                        1336 Harbor Rd, Hewlett, NY 11557
                          5 beds, 3.0 baths, 4794 sqft
                          293 Pepperidge Rd, Hewlett, NY 11557
                                                                          SOLD: $1,175,000
                                                                        Sold on 6/12/2019
                            FOR SALE
                                                                        6 beds, 5.0 baths, 3628 sqft
                          $1,589,000                                    355 Heather Ln, Hewlett, NY 11557
                          5 beds, 4.0 baths, 3600 sqft
                          6 Willow Ln, Hewlett, NY 11557                  SOLD: $1,544,128
                                                                        Sold on 1/30/2019
                            FOR SALE                                    5 beds, 5.0 baths, 4549 sqft
                                                                        1313 Harbor Rd, Hewlett, NY 11557
                          $1,399,000
                          5 beds, 3.5 baths, 3040 sqft
                                                                          SOLD: $1,544,128
                          255 Pepperidge Rd, Hewlett, NY 11557
                                                                        Sold on 1/30/2019
                                                                        Studio, -- baths, -- sqft
                            FOR SALE                                    Hewlett Ln, Hewlett, NY 11557
                          $1,279,000
                          6 beds, 5.0 baths, 4900 sqft
                          201 Richards Ln, Hewlett, NY 11557




https://www.zillow.com/homedetails/289-Bayberry-Dr-Hewlett-NY-11557/31271097_zpi...                                          6/14/2019
